Colwell, D.J., Retired,
dissenting.
I respectfully dissent from those parts of the majority opinion holding (1) defendants were not obligated under the lease to deliver the full quantity of 7,000 bushels of rental corn to plaintiff in satisfaction of their lease agreement, and (2) the court’s failure to make separate findings as required in Neb. Rev. Stat. § 25-1127 (Reissue 1985) was not prejudicial error.
Basically, I disagree with the position of the majority that the facts show defendants were prevented from planting all of the land because of a flood. I contend that any interference in defendants’ possession (planting) was caused by the independent unlawful acts of third parties diverting surface waters that had accumulated and concentrated in volume on land across the road from the leased land so that the water “backed up” upon the leased land.
“Floodwaters” are waters that spill over banks of a stream during high water, flow over adjacent lands in the stream’s flood plain, and return to the stream at a point or points downstream. Belsky v. County of Dodge, 220 Neb. 76, 369 N.W.2d 46 (1985). “Surface water” is water which appears upon the surface of ground in a diffuse state, with no permanent source of supply or regular course, which ordinarily results from rainfall or melting snow. Diffused surface waters may be dammed, diverted, or otherwise repelled, if necessary, and in the absence of negligence. However, when diffused surface waters are concentrated in volume and velocity and flow into a natural depression, draw, swale, or other *310drainageway, the rule as to diffused surface waters does not apply. See, Shotkoski v. Prososki, 219 Neb. 213, 362 N.W.2d 59 (1985); Nichol v. Yocum, 173 Neb. 298, 113 N.W.2d 195 (1962).
Defendant Robert Bender described how the water reached the leased land:
Approximately the last week of April water began to flow. We had a lot of rain. Water began to flow out of the sandhills, which is extremely out of the ordinary. It has never happened in most people’s lifetime. It started flowing out of the sandhills and began running and flooding property on down on the west side of the road.
Bender stated,
When the flood came, the water was on the west side of the road and it would have remained on the west side of the road until some neighbors had dug underneath the road and caused it to cave in allowing the water to cross over to the east side of the road, and the County did not correct that and caused the water to come over there and back up into Mr. Erftmier’s property.
Bender further testified,
Q. Now, of what significance, if any, [is] the fact that this road broke through or gave way and the water flowed throughtheroad?
A. Well, that’s what allowed the water to go on the east side, which eventually backed up into my property and Erftmier’s property on the east side of the road after flooding on the west, and then I was surrounded on both sides.
Q. Where this break or gap in the road occurred and where water flowed across and through, how far is that from the Erftmier, D&R Realty, property?
A. Approximately a half mile. The road opening was approximately a half mile to the north of the D&R Realty property.
It is a general rule that a third person who causes an injury to the use or possession of leased premises is liable to the tenant in possession. See, 51 C C.J.S. Landlord & Tenant § 354 (1968); Ristine v. Geigy Agricultural Chemicals, 188 Neb. 550, 198 N.W.2d 199 (1972).
*311Cropland farmers are keenly aware of farming risks involving the uncertainties of weather, such as extreme heat, drought, excessive rainfall, and the accumulation and pooling of water after heavy rains, and, by the very nature of that business, farmers assume those hazards and risks whether they own or lease the land, albeit defendants here were assured needed water via the irrigation system. By the terms of the written lease between the parties, defendants lessees assumed those usual risks of farming that related to weather conditions. At the same time, defendants had the right to plant the 160 acres free from any interference from third persons, including the diversion of water. See Slusarski v. County of Platte, 226 Neb. 889, 416 N.W.2d 213 (1987).
The record is limited concerning the character of the water, natural depressions, water courses, channels, and swales on the west side of the road, and also concerning the circumstances of the county road holding back the water; however, a finding could be made that the accumulated water on the west side of the road was diffused surface water concentrated in volume and velocity, and it was unlawful for third persons to divert the water to the damage of a neighbor, and defendants had a possible cause of action against those third parties.
The majority relies on the rule in Restatement (Second) of Property § 5.4 at 194-95 (1977),
Except to the extent the parties to a lease validly agree otherwise, there is a breach of the landlord’s obligation if, after the tenant’s entry and without fault of the tenant, a change in the condition of the leased property caused by the landlord’s conduct or failure to fulfill an obligation to repair, or caused suddenly by a nonmanmade force, makes the leased property unsuitable for the use contemplated by the parties____
(Emphasis supplied.) That rule is not applicable here for the reason that the change in the condition of the leased land was not “caused suddenly by a nonmanmade force”; rather, it was caused by the manmade force of third persons changing the county road and diverting the water. Further, the Restatement, supra at comment i. at 200, provides,
A third person, not acting for the landlord, may *312intentionally, negligently or accidently damage the leased property and the changed condition may prevent the tenant from using the property in the manner contemplated by the parties. Though the rule of this section is not applicable in that case, the tenant may have an action for damages against the third person for his conduct.
As I understand the position of the majority, the accumulated water (flooding) on the leased land made applicable the rule in Wattles v. South Omaha Ice & Coal Co., 50 Neb. 251, 268, 69 N.W. 785, 790 (1897), “Where a substantial portion of leased premises is destroyed without the fault of the lessee, he is entitled to an apportionment of the rent covenanted to be paid and accruing thereafter, in the absence of an express assumption by him of the risk of such destruction.” (Emphasis supplied.)
The facts in Wattles are distinguishable. Wattles leased a 15-acre pond and icehouses used to store ice; the icehouses were destroyed by windstorm, commonly called an act of god; and the court ordered apportionment of the rental, forgiving the months when the icehouses could not be used. In the case at bar, surface waters had accumulated on farm ground across the road and some distance north of the leased premises, and when some neighbors disturbed or changed a county road, they caused the water to cross over the road and back up upon the leased land, to defendants’ damage. While the accumulation of water across the road had its origin in unusually heavy rainfall, it neither caused damages nor interfered with defendants until the tortious acts of some unidentified third parties changed the road.
It is significant in Wattles that the court’s discussion concerned leased premises that were either “destroyed” or “no longer existed,” or, in the case of flooding, the land was “washed away.” None of those facts were present here; rather, the land remained and defendants were prevented from planting a crop on a part of leased premises, which should not be cause for apportionment of rent. See Annot., Modern Status of Rule as to Tenant’s Rent Liability After Injury to or Destruction of Demised Premises, 99 A.L.R.3d 738, 739 *313(1980):
A number of modern cases dealing with the issue of the tenant’s rent liability after destruction of the demised premises support the view that, in the absence of a lease or statutory provision respecting the issue, the tenant’s rent liability depends on whether the thing leased remains after the injury or destruction. Thus, provisions of the lease which outline the extent of the premises demised become a focal point for these courts, which then compare such lease provisions with the extent of the destruction in particular cases in order to determine whether the tenant remains liable for rent. While the courts have exhibited varying degrees of strictness in reading lease provisions regarding the extent of the premises demised, in general the courts have held that the tenant remains liable for rent if any part of the demised premises remains that is capable of being occupied and enjoyed by the tenant, but that rent liability is extinguished if the thing demised has been totally destroyed. The latter view is sometimes expressed as an exception to the common-law rule that a tenant remains liable for rent notwithstanding injury to the premises.
Concerning the terms of the lease relating to consideration, the lease clearly provides that lessees shall deliver 7,000 bushels of corn to the lessor as payment for the annual rent. This is a “cash lease” arrangement where the medium is corn instead of cash. The paragraph in the lease discussed by the majority concerning anticipated profits, etc., was a further explanation and understanding between the parties that 7,000 bushels of corn must be delivered as rent annually. It was not a contingency, and it did not create an ambiguity.
Lastly, the majority holds as neither prejudicial nor reversible error the failure of the trial judge to make separate findings as required by § 25-1127. Such findings are mandatory in a law case and helpful in equity actions. See, Dormer v. Dreith, 145 Neb. 742, 18 N.W.2d 94 (1945); Carl v. Wentz, 116 Neb. 880, 219 N.W. 390 (1928). The absence of such findings in an equity case may not be prejudicial because of the court’s de novo review. Fee v. Fee, 223 Neb. 128, 388 N.W.2d 122 (1986). *314The purpose of § 25-1127 is to provide appellants with a basis to question the rulings of the court upon the legal questions involved. See Fee v. Fee, supra. The mandatory rule is important here, since the evidence is limited and there are no findings of fact concerning the cause of the water “backing up” onto the leased land. Appellant is also faced with the rule that the general findings of the trial court in a law action in which the jury is waived have the effect of a verdict of a jury and will not be disturbed on appeal unless clearly erroneous. See Alliance Nat. Bank v. State Surety Co., 223 Neb. 403, 390 N.W.2d 487 (1986). On several occasions this court has directed litigants’ attention to their failure to request the court to make findings as provided in § 25-1127, and now the majority holds that such failure is not prejudicial anyway. The provisions of § 25-1127 being mandatory, it was prejudicial for the court to fail to make such findings, and it was reversible error.
The judgment in favor of defendants on plaintiff’s first cause of action should be reversed, and that cause remanded for a new trial on that issue. The judgment entered in favor of defendants on their counterclaim for repayment of a portion of the center pivot improvement should be set aside, and that cause remanded with directions to make separate findings of fact and conclusions of law, pursuant to § 25-1127, and to enter judgment thereon.